Name: Commission Regulation (EEC) No 1741/86 of 4 June 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: marketing
 Date Published: nan

 No L 151 /20 Official Journal of the European Communities 5. 6. 86 COMMISSION REGULATION (EEC) No 1741/86 of 4 June 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of interven ­ tion butter intended for direct consumption in the form of concentrated butter disposed of, the reduction in the price of the butter should be increased ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3143/85 is hereby amended as follows : 1 . In Article 2 (1 ), '224 ECU' is replaced by '243 ECU'. 2. In Article 2 (4), '234 ECU' is replaced by '253 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 715/86 (4), made provision for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter ; Whereas the selling price of the butter is determined in Article 2 ( 1 ) of Regulation (EEC) No 3143/85 ; whereas, to enable a greater quantity of concentrated butter to be This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 298, 12. 11 . 1985, p. 9 . ( «) OJ No L 65, 7. 3 . 1986, p. 18 .